798 F.2d 471
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Ricky Vernon BROOKS, Defendant-Appellant.
No. 85-1901.
United States Court of Appeals, Sixth Circuit.
June 18, 1986.

Before JONES, CONTIE and MILBURN, Circuit Judges.

ORDER

1
On November 4, 1985, the verdict form (dated October 30, 1985) which found appellant guilty of being a felon in possession of a firearm (18 App.  U.S.C. Sec. 1202(a)(1) ) was filed in the district court.  Appellant filed a notice of appeal from the verdict on November 6, 1985, docketed in this Court as Case No. 85-1901.  On January 17, 1986, the judgment and commitment order was entered (docketed January 28, 1986) and appellant filed a timely notice of appeal therefrom (docketed as Case No. 86-1151).


2
The appeal docketed as Case No. 85-1901 was taken from the jury verdict.  The proper procedure in a criminal case is to appeal from the final judgment--the sentence.    Berman v. United States, 302 U.S. 211 (1937);  Federal Rules of Appellate Procedure 4(b).


3
Appellant has perfected a timely appeal from the final judgment and commitment order (Case No. 86-1151).  The appeal in Case No. 85-1901 is hereby dismissed for lack of jurisdiction.